FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 06-50088
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-01-00056-AHS-
LETANTIA BUSSELL,                                02
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                  No. 06-50140
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-01-00056-AHS-
LETANTIA BUSSELL,                                01
             Defendant-Appellant.
                                             OPINION

       Appeal from the United States District Court
           for the Central District of California
      Alicemarie H. Stotler, District Judge, Presiding

                  Argued and Submitted
          February 6, 2007—Pasadena, California

                 Filed September 27, 2007

   Before: Diarmuid F. O’Scannlain, Edward Leavy, and
          Consuelo M. Callahan, Circuit Judges.

              Opinion by Judge O’Scannlain




                           13265
                   UNITED STATES v. BUSSELL              13269


                         COUNSEL

Dan Marmalesfsky, Morrison & Foerster LLP, Los Angeles,
California, argued the cause for the defendant-appellant, and
filed briefs; Heather Pearson, Morrison & Foerster LLP, Los
Angeles, California, was on the briefs.

Paul Stern, Assistant U.S. Attorney, Major Frauds Section,
Los Angeles, California, argued the cause for the plaintiff-
appellant, and filed a brief; Debra Wong Yang, U.S. Attorney,
Thomas P. O’Brien, Assistant U.S. Attorney, Chief, Criminal
Division, and Ranee A. Katzenstein, Assistant U.S. Attorney,
Major Frauds Section, were on the brief.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We are asked to decide whether the district court properly
determined the amount of intended loss for purposes of sen-
tencing, and the amount of actual loss for purposes of restitu-
tion, resulting from convictions for bankruptcy fraud.
13270                  UNITED STATES v. BUSSELL
                                      I

   Letantia Bussell (“Letantia”) is a practicing dermatologist.1
Her late husband, John Bussell, was a practicing cardiac
anaesthesiologist until 1992. In 1992, the Bussells were expe-
riencing significant financial difficulties. They owed the Inter-
nal Revenue Service (“IRS”) and the California State
Franchise Tax Board approximately $1.2 million in taxes,
interests, and penalties assessed for tax years 1983, 1984,
1986, and 1987. They also owed the Bank of Beverly Hills
$787,500.00.

   Upon the advice of their former lawyers, the Bussells orga-
nized the dermatology practice into a three-tiered structure in
1992. The new arrangement separated the business and medi-
cal aspects of Bussells’s practice: BBL Medical Management,
Inc. (“BBL”) received the practice’s gross receipts, paid the
expenses and overhead, and retained the profits; Beverly Hills
Dermatology Medical Corp. (“Beverly Hills Medical”)
received 10% to 20% of BBL’s profits and employed Letantia
through her professional corporation, L.B. Bussell, MD, Inc.
(“L.B. Bussell, Inc.”), for an artificially reduced salary. BBL
and Beverly Hills Medical were held in the names of nominee
owners; Letantia was the sole shareholder and officer of pub-
lic record of L.B. Bussell, Inc. The Bussells further enlisted
the help of their former lawyers in 1993 to set up various cor-
porations to conceal ownership of a four-unit condominium in
the Stein-Ericksen Lodge in Park City, Utah (the “Utah con-
dominium”), a San Diego farm, and receipt of disability insur-
ance income. The Bussells also opened an off-shore bank
account to receive funds from John Bussell’s pension plan.

  On March 7, 1995, the Bussells, together with their former
lawyers, filed a joint bankruptcy petition. The Bussells
  1
   As the facts are set out at length in our prior opinion in Letantia’s first
appeal, we will only briefly discuss the relevant facts here. See United
States v. Bussell (Bussell I), 414 F.3d 1048 (9th Cir. 2005).
                  UNITED STATES v. BUSSELL              13271
reported total assets of $1,783,026.30 and total debts of
$4,677,194.22 on that petition. The amount of debt scheduled
for discharge totaled $3,057,927.09, but the bankruptcy court
only discharged debt of $2,293,527.09 because a liability of
$764,000.00 to Provident was at issue in pending litigation.

   Following the bankruptcy discharge, Letantia was charged
in a 17-count indictment, along with two co-defendants, with
conspiracy, concealment of assets in contemplation of bank-
ruptcy, making false declarations, perjury, and attempted tax
evasion. At trial, the Bussells argued that they had acted in
good faith and relied on the advice of their lawyers. Bussell
I, 414 F.3d at 1052. After jury deliberations had begun, John
Bussell fell to his death from his hotel room. Id.

   The jury ultimately convicted Letantia of the following
counts charged in the indictment: conspiracy to conceal assets
in contemplation of bankruptcy and to make false statements
in the bankruptcy (count 1); concealing ownership in BBL,
including BBL’s bank account with a balance of $949,048.00
(count 2); concealing ownership in Beverly Hills Medical,
including Beverly Hills Medical’s bank account with a bal-
ance of $5,787.00 (count 3); making false statements in the
bankruptcy petition (counts 5 and 6); and willfully attempting
to evade a substantial portion of income tax owed for tax
years 1983, 1984, 1986, and 1987 (count 12). The jury, how-
ever, acquitted Letantia of concealing ownership of the Utah
condominium (count 4); making a false oath and account that
she was not actively involved with any corporations other
than L.B. Bussell, Inc. except on a passive investment basis
(count 11); and willfully attempting to evade a substantial
portion of income tax owed for 1996 (count 17).

   Their former lawyers, Sherman and Beaudry, entered into
plea agreements with the government, under which Sherman
pleaded guilty to conspiracy and to attempted tax evasion, and
Beaudry pleaded guilty to aiding and abetting attempted tax
evasion and the filing of false tax returns. Id.
13272                   UNITED STATES v. BUSSELL
   Applying the then-mandatory Sentencing Guidelines, the
district court sentenced Letantia to a mid-range sentence of 36
months imprisonment. In determining her offense level for
purposes of calculating an appropriate Guidelines range, the
district court increased the base offense level by 13 levels,
finding that the intended loss equaled $3,057,927.09, the
amount of debt scheduled for discharge in bankruptcy. The
district court also ordered Letantia to pay, in addition to a spe-
cial assessment and a fine, restitution totaling $2,393,527.00,
for which she was jointly and severally liable with attorneys
Sherman and Beaudry, and prosecution costs totaling
$62,614.37.

   Letantia timely appealed her conviction, her sentence, and
the district court’s orders of restitution and costs. The govern-
ment timely cross-appealed Letantia’s sentence. In Bussell I,
we affirmed Letantia’s conviction, but ordered a limited
remand pursuant to Ameline. Bussell I, 414 F.3d at 1060. We
also vacated the district court’s orders of restitution and pros-
ecution costs, and remanded for reconsideration. Id.

   On remand, the district court declined to reopen sentencing
proceedings, concluding that Letantia’s sentence would not
have materially differed had the Guidelines been advisory at
the time of the original sentencing. The district court also
ordered restitution of $2,284,172.87, costs of prosecution of
$55,626.09, and a criminal fine of $50,000.00.

   Letantia timely appealed.

                                      II

   We first consider Letantia’s various challenges to her sen-
tence.2
  2
   “Commentary to the Guidelines binds us in interpreting their provi-
sions unless it violates the Constitution or a federal statute, or is inconsis-
tent with the Guidelines.” United States v. Asberry, 394 F.3d 712, 716 n.5
(9th Cir. 2005).
                       UNITED STATES v. BUSSELL                      13273
                                    A

   [1] The Sentencing Guidelines assign a base offense level
of six, see U.S.S.G. § 2F1.1(a) (1994),3 and then increase
levels according to the amount of loss resulting from the
fraud, see U.S.S.G. § 2F1.1(b)(1).4 The accompanying appli-
cation notes define “loss” as “the value of the money, prop-
erty, or services unlawfully taken.” U.S.S.G. § 2F1.1 cmt. n.7.
The application notes further provide that “if an intended loss
that the defendant was attempting to inflict can be determined,
this figure will be used if it is greater than the actual loss.”
U.S.S.G. § 2F1.1 cmt. n.7. In some cases, “additional factors
are to be considered in determining the loss or intended loss.”
U.S.S.G. § 2F1.1 cmt. n.7 The commentary also explains that
“the loss need not be determined with precision. The court
need only make a reasonable estimate of the loss, given the
available information.” U.S.S.G. § 2F1.1 cmt. n.8 (emphasis
added).

   The thrust of Letantia’s argument is that intended loss
should be categorically limited to the value of the concealed
assets or the value of her liabilities, whichever is less. She
contends that the district court erred by determining her
intended loss based on the amount of debt discharged in bank-
  3
     To avoid ex post facto infractions, the district court applied the 1994
Guidelines. See United States v. Williamson, 439 F.3d 1125, 1137 n.14
(9th Cir. 2006) (“The district court must apply the Guidelines in effect
when the defendant is sentenced, unless doing so creates ex post facto
issues.”). We therefore refer to the November 1, 1994, edition throughout
this opinion.
   4
     We review de novo the district court’s interpretation of the Sentencing
Guidelines. United States v. Stoddard, 150 F.3d 1140, 1145 (9th Cir.
1998). The meaning of “loss” under the Sentencing Guidelines is a ques-
tion of law reviewed de novo. Id. We review for clear error the district
court’s factual findings, including the calculation of loss to the victims.
United States v. W. Coast Aluminum Heat Treating Co., 265 F.3d 986, 990
(9th Cir. 2001).
13274                 UNITED STATES v. BUSSELL
ruptcy, $3,057,927.09, rather than by the allegedly much
lower net value of the concealed assets, $85,000.00.5

   [2] This argument appears at first glance to find support in
Eighth Circuit precedents. In United States v. Dolan, 120 F.3d
856 (8th Cir. 1997), the defendant committed bankruptcy
fraud by concealing assets well in excess of the debt to be dis-
charged. Id. at 862, 870-71. Under those circumstances, the
Eighth Circuit concluded that the intended loss should be cal-
culated “by using either the value of the assets concealed or
the value of the debtor’s liabilities, whichever is less.” Id. at
870. In contrast to the facts in Dolan, in United States v.
Wheeldon, 313 F.3d 1070 (8th Cir. 2002), the defendant filed
for bankruptcy, concealing assets worth much less than the
debt scheduled to be discharged. Id. at 1072. The Eighth Cir-
cuit stated in Wheeldon that “[i]t belies reality to argue that
[the defendant], or a debtor similarly situated, intended to
defraud his creditors of everything he owed them solely
because he failed to disclose all of his (rather modest) assets.”
Id. at 1073. Accordingly, the Eighth Circuit held that intended
loss must be limited to the value of the concealed assets that
the defendant’s creditors would have known about if the
bankruptcy petition had been truthful. Id.

   [3] Letantia relies on these Eighth Circuit decisions to
argue that we should fashion a categorical rule for purposes
of sentencing in bankruptcy fraud cases. We decline such
invitation. First, in United States v. Holthaus, 486 F.3d 451
(8th Cir. 2007), an opinion filed after oral argument in this
case, the Eighth Circuit rejected a similar mischaracterization
of Dolan and Wheeldon. Id. at 455. There, the Eighth Circuit
expressly held: “There is no blanket rule defining intended
loss as the lesser of the value of assets concealed or the value
  5
   Letantia arrives at this amount by totaling the funds concealed in the
BBL Sanwa account ($949,048.00), and the BH Medical account
($5787.00), and subtracting unpaid taxes, interests, administrative
expenses, and other possible exemptions.
                       UNITED STATES v. BUSSELL                      13275
of the debtor’s liabilities. Indeed, some factual scenarios may
require an intended loss calculation based on the greater of the
value of the assets concealed or debt sought to be dis-
charged.” Id. “When determining intended loss,” the Eighth
Circuit emphasized, the focus must be on “the amount of loss
a defendant actually intended to cause his creditors.” Id.

   Our decision in United States v. Stoddard, 150 F.3d 1140,
counsels as well against adopting a broad categorical limita-
tion on intended loss. There, we advised sentencing courts
against “mechanically apply[ing]” the Sentencing Guidelines
“in calculating loss in fraud cases.” Id. at 1146 (alteration in
original). Instead, we urged sentencing courts “to take a real-
istic, economic approach to determine what losses the defen-
dant truly caused or intended to cause, rather than the use of
some approach which does not reflect the monetary loss.” Id.
(internal quotation marks omitted). “[T]he objective under the
economic reality approach is to arrive at a fair assessment of
the loss the defendant actually inflicted or intended to inflict,
as contemplated by the guidelines.” United States v. Riley,
143 F.3d 1289, 1292 (9th Cir. 1998).

   [4] In light of our precedent, as well as the Eighth Circuit’s
recent decision in Holthaus, we decline to impose a mechani-
cal limitation on intended loss as Letantia urges.6 We will not
tie the sentencing court’s hands with such limitation because
we do not believe it would reflect the economic reality in
every bankruptcy fraud case. In the run-of-the-mill cases
where the debtor acts alone and his fraudulent activities con-
sist solely of failing to disclose a concealed asset on the bank-
ruptcy petition, limiting intended loss to either the value of
  6
   The Third, Fifth, and Seventh Circuits have also declined to adopt such
a categorical limitation on intended loss. See, e.g., United States v. Feld-
man, 338 F.3d 212, 215-16 (3d Cir. 2003); United States v. Saacks, 131
F.3d 540, 542 (5th Cir. 1997); United States v. Mutuc, 349 F.3d 930, 936-
37 (7th Cir. 2003); United States v. Holland, 160 F.3d 377, 380-81 (7th
Cir. 1998).
13276                  UNITED STATES v. BUSSELL
the concealed assets or the debt discharged, whichever is less,
may well reflect economic realities. But in cases like the one
at bar, where a debtor, together with other co-conspirators,
engages in a lengthy, orchestrated scheme to defraud creditors
by filing a fraudulent bankruptcy petition, limiting the loss to
concealed assets or income will not always reflect economic
realities. Accordingly, declining to adopt a categorical rule,
we are unpersuaded that the district court erred by not limiting
intended loss in the complex bankruptcy fraud case to the
value of the concealed assets.

                                     B

   Having concluded that the district court’s legal interpreta-
tion of the Sentencing Guidelines was correct, we now must
consider Letantia’s argument that the district court clearly
erred in its factual determination that the intended loss
equaled $3,057,927.09, the amount of debt scheduled to be
discharged in the bankruptcy.7 “To be clearly erroneous,” we
have often repeated, “a decision must strike us more than just
maybe or probably wrong; it must . . . strike us as wrong with
the force of a five-week-old, unrefrigerated dead fish.” Hayes
v. Woodford, 301 F.3d 1054, 1067 n.8 (9th Cir. 2002) (inter-
nal quotation marks omitted). No such stench lingers here.

  [5] When determining intended loss, we must look to the
amount of loss that Letantia intended to cause her creditors.
Among other things, Letantia was convicted of conspiring8
  7
     Because we reject Letantia’s claim that the district court was required
to limit intended loss to the value of concealed assets in this case, we need
not reach her subsequent arguments in that line of reasoning, including her
argument that the district court erred by not determining the subjective
value she placed on those assets.
   8
     Under U.S.S.G. § 1B1.3(a)(1)(B), the relevant conduct for a conspiracy
consists of “all reasonably foreseeable acts and omissions of others in fur-
therance of the jointly undertaken criminal activity.” “In determining rele-
vant conduct for sentencing purposes in a fraud case, a district court may
                       UNITED STATES v. BUSSELL                       13277
with her husband and former lawyers from about June 1992
until February 1996, with the purpose of discharging her “out-
standing debts including a substantial federal tax debt,
through filing bankruptcy . . . while maintaining control over
and access to (1) property concealed and transferred in the
preceding two years in contemplation of bankruptcy, and (2)
property of the bankruptcy estate, by means of fraud, conceal-
ment and misrepresentation.” The evidence establishes, and
Letantia admits in her briefs, that she began experiencing sig-
nificant financial difficulties in 1992, and owed the IRS and
the California State Franchise Tax Board in excess of $1.2
million, and the FDIC, as the receiver for the Bank of Beverly
Hills, $787,500.00, as well as other substantial debts. The evi-
dence also establishes that over the next several years Letantia
engaged her former lawyers to create a number of corpora-
tions in the name of nominee owners for the purposes of re-
routing the profits from her medical practice, thereby giving
the appearance that she owned less assets and earned less
income, and moving various real estate holdings and disabil-
ity payments to other corporations and an off-shore bank
account in the name of nominee owners. On March 7, 1995,
after the required period had elapsed to discharge the debt for
tax deficiencies, Letantia and John Bussell, together with their
former lawyers, filed for bankruptcy seeking to discharge debt
in the amount of $4,677,194.22. In light of all the facts and
circumstances, it cannot be said that the district court clearly
erred in finding that Letantia engaged in the conspiracy over
four years with the intent fraudulently to inflict a loss on her
creditors equal to the debts scheduled for discharge in bank-
ruptcy. See Holland, 160 F.3d at 380-81. The strength of this

consider fraudulent conduct by the defendant other than that for which
evidence was offered at trial.” United States v. Munoz, 233 F.3d 1117,
1126 (9th Cir. 2000). “The district court is entitled to take into account all
relevant conduct, charged and uncharged, provided that the relevant con-
duct findings are supported by sufficient evidence. The caselaw is clear on
this point.” Id. at 1127.
13278              UNITED STATES v. BUSSELL
evidence belies Letantia’s claim that she only intended a loss
of $85,000.00 to her creditors. See Saacks, 131 F.3d at 543.

                               C

   We have one final sentencing matter to address. Letantia
alternatively argues that, because the government stipulated in
a plea agreement with co-conspirator Sherman that the highest
offense level was determined by using the Sentencing Guide-
lines relating to tax offenses, the government now should be
judicially estopped from arguing that the same conspiracy
involved a much greater loss for purposes of determining her
intended loss. We are unpersuaded by this argument.

   [6] First, judicial estoppel “is most commonly applied to
bar a party from making a factual assertion in a legal proceed-
ing which directly contradicts an earlier assertion made in the
same proceeding or a prior one.” Russell v. Rolfs, 893 F.2d
1033, 1037 (9th Cir. 1990). The government has made no
such contradictory factual assertions in this case. The govern-
ment simply stipulated in Sherman’s plea agreement to apply
U.S.S.G. §§ 2T1.1 and 2T4.1, which govern offenses involv-
ing taxation, rather than U.S.S.G. § 2F1.1, which governs
offenses involving fraud which would otherwise apply in
Letantia’s case. The government was free to stipulate with
Sherman in a separate case involving different charges which
Sentencing Guidelines provisions would apply to Sherman.

   Moreover, we held in United States v. Taylor, 991 F.2d 533
(9th Cir. 1991), “that a disparity in sentencing among co-
defendants is not, by itself, a sufficient ground for attacking
an otherwise proper sentence under the guidelines. Rather, a
defendant can only challenge his sentence by showing that it
was the result of incorrect or inadmissible information, or an
incorrect application of the Sentencing Guidelines.” Id. at 536
(citation and internal quotation marks omitted).

  [7] We therefore reject as unpersuasive Letantia’s final
challenge to the district court’s determination of intended loss
                       UNITED STATES v. BUSSELL                       13279
based on principles of judicial estoppel. Because the district
court’s determination of intended loss was not erroneous, we
affirm Letantia’s sentence.

                                     III

  We next consider Letantia’s argument that the district
court’s restitution order of $2,284,172.87, the amount of debt
actually discharged minus payments by her co-conspirator,
was excessive.9

   [8] In its first restitution order, the district court ordered
Bussell, jointly and severally with co-conspirators Beaudry
and Sherman, to pay restitution in the amount of
$2,393,527.00, which consisted of the debt actually dis-
charged in the bankruptcy proceedings, $2,293,527.09,10 plus
$100,000.00 that John Bussell had agreed to pay in the settle-
ment of related litigation in 2002. In Bussell I, we held that
the amount of restitution under the Victim and Witness Pro-
tection Act (“VWPA”), 18 U.S.C. § 3663(a), which applies to
this case, is “limited by the victim’s actual loss.” Bussell I,
414 F.3d at 1061 (internal quotation marks omitted). Conclud-
ing that the district court “ordered restitution in an amount
that, but for an adjustment for a settled debt, was equal to the
amount of intended losses,” we “vacate[d] the order of restitu-
tion and remand[ed] to the district court to determine the
  9
    We review de novo the district court’s valuation methodology. See
United States v. Lomow, 266 F.3d 1013, 1020 (9th Cir. 2001). We also
review de novo the legality of a restitution award, but if the order is within
the statutory bounds, we review the amount for abuse of discretion. See
United States v. Phillips, 367 F.3d 846, 854 (9th Cir. 2004); see also
United States v. DeGeorge, 380 F.3d 1203, 1221 (9th Cir. 2004). A district
court’s factual findings supporting a restitution order, however, are
reviewed for clear error. See United States v. Hackett, 311 F.3d 989, 991
(9th Cir. 2002).
   10
      This amount represents the debts schedule for discharge of
$3,057,927.09, less $764,400.00 debt to Provident, which was not dis-
charged due to a pending adversary proceeding.
13280               UNITED STATES v. BUSSELL
actual losses caused by Letantia’s fraudulent conduct—that is,
to compare ‘what actually happened with what would have
happened if [she] had acted lawfully.’ ” Id. (third alteration in
original) (quoting Feldman, 338 F.3d at 220-21).

   Following remand, the district court ordered Letantia to pay
restitution in the amount of $2,284,172.87, which consisted of
the debt actually discharged in the bankruptcy proceedings,
$2,293,527.09, minus the amount co-conspirator Sherman had
already paid, $9,354.22.

                                A

   Letantia first attacks the restitution order on the ground that
the district court failed to apply the proper analysis on
remand, as instructed in Bussell I. We disagree.

   Under the VWPA, the district court may order restitution
for criminal offenses committed prior to 1996. Bussell I, 414
F.3d at 1061. In considering restitution, the district court must
take into account: “(I) the amount of the loss sustained by
each victim as a result of the offense; and (II) the financial
resources of the defendant, the financial needs and earning
ability of the defendant and the defendant’s dependents, and
such other factors as the court deems appropriate.” 18 U.S.C.
§ 3663(a)(1)(B)(i). We emphasized in Bussell I that the
amount of restitution under the VWPA is limited to the vic-
tim’s actual losses. 414 F.3d at 1061.

   [9] Because “[r]estitution can only include losses directly
resulting from a defendant’s offense,” “a restitution order
must be based on losses directly resulting from the defen-
dant’s criminal conduct.” Stoddard, 150 F.3d at 1147 (cita-
tions and internal quotation marks omitted). As we also
explained in Bussell I, actual loss for restitution purposes is
determined by comparing “ ‘what actually happened with
what would have happened if [the defendant] had acted law-
fully.’ ” 414 F.3d at 1061 (quoting Feldman, 338 F.3d at 220-
                       UNITED STATES v. BUSSELL                      13281
21). Actual loss in this case equals the excess, if any, of (1)
the loss the bankruptcy creditors incurred because of the
unlawful conduct, over (2) the loss the creditors would have
incurred had Letantia acted lawfully.

   The district court concluded on remand that had Letantia
acted lawfully by not engaging in a conspiracy to conceal sub-
stantial assets and income leading up to the filing of the bank-
ruptcy petition, and had she made full and complete
disclosure of her financial affairs at the time of filing the
bankruptcy petition, she would not have had $2,293,527.09 of
debt discharged in bankruptcy. Accordingly, the district court
concluded that the actual loss equaled that amount. This con-
clusion was obviously grounded in the district court’s adop-
tion of the 2002 presentence report’s (“PSR”) factual finding
that the value of Letantia’s concealed assets exceeded the debt
scheduled to be discharged.

   The PSR calculated Letantia’s assets and debts as of March
7, 1995, when she filed for bankruptcy. The PSR listed con-
cealed assets as:

       [the Bussells’] interests in BBL and Beverly Hills
       Medical or the Sanwa Bank account, the true amount
       of J. Bussell’s disability income, consulting fees, and
       rental income, the true market value of their interest
       in the Stein Eriksen condominium, and their interest
       in UHL and Magnum. The Bussells did not list any
       ownership interest in two parcels of farm land in San
       Diego and a Palm Springs condominium.

The PSR then valued the concealed assets at between
$2,849,835.00 and $3,356,835.00.11 In their bankruptcy peti-
  11
     Though Letantia objected to the PSR’s valuation of her assets, the dis-
trict court overruled the objection except in relation to the debts not dis-
charged in bankruptcy, which do not affect the value of the concealed
assets.
13282              UNITED STATES v. BUSSELL
tion, the Bussells reported the total value of their assets to be
$1,783,026.30. Combining the concealed and reported assets,
the PSR concluded, and the district court accepted, that “[a]t
the time they filed their bankruptcy petition, the combined
value of all of the Bussells’ assets exceeded their total debt.”

   We are persuaded that the district court adequately stated
and explained its resolution of the disputed issue as to the
value of the concealed assets pursuant to Fed. R. Crim. P. 32
and thereby adopted the factual findings provided in the PSR.
See United States v. Karterman, 60 F.3d 576, 583 (9th Cir.
1995); see also United States v. Cannizzaro, 871 F.2d 809,
811 (9th Cir. 1989). In its tentative ruling at the initial sen-
tencing, the district court rejected Letantia’s objections to the
PSR’s calculation of her assets, finding that “[t]he PSR recites
the evidence and other factual matters substantially accurate-
ly.” In its tentative ruling on post-remand proceedings, the
district court found that “[h]ere, the government has demon-
strated by a preponderance of the evidence that the defendant
caused actual loss in the amount of $2,293,257.09 as a result
of her conspiracy conviction in Count One. Had the defendant
acted lawfully, she would not have conspired in three years of
pre-bankruptcy tax planning so that she and her spouse could
conceal substantial income and assets to obtain a fraudulent
discharge of their debts.” Moreover, at oral argument on post-
remand proceedings, the district court declined defense coun-
sel’s offer to examine the alleged value of the concealed
assets, concluding that “the papers are fairly—very clear
about what are the fees to account even if you add in the
condo in Palm Springs and Farms and all the rest” and that
“the various possible formulae are included in the papers.”

   [10] In light of the district court’s adoption of the factual
findings in the PSR, we are unpersuaded that the district court
clearly erred in finding that the value of the assets exceeded
the debts to be discharged and therefore the actual loss to the
creditors equaled the amount of debt actually discharged in
                      UNITED STATES v. BUSSELL                      13283
the bankruptcy. Letantia’s arguments to the contrary are with-
out merit.

                                    B

   Letantia argues that the district court erred by not limiting
the actual loss to the amount concealed in two bank accounts
in the name of BBL and Beverly Hills Medical, two compa-
nies held in the name of nominee owners. Letantia was
charged with and convicted for conspiring to conceal three
specific assets: (1) her “beneficial ownership interest” in
BBL, including BBL’s bank account with a balance of
$949,048.00; (2) her “beneficial ownership interest” in Bev-
erly Hills Medical, including Beverly Hills Medical’s bank
account with a balance of $5,787.00; and (3) her equity inter-
est in the Utah condominium. She was also charged and con-
victed of the substantive offense of concealing her “beneficial
ownership interest” in BBL and Beverly Hills Medical, but
she was acquitted of the substantive offense of concealing her
equity interest in the Utah condominium. Letantia contends
that the district court erred by considering concealed assets
beyond the two assets in which she was indicted and con-
victed of concealing.

   Letantia relies on Hughey v. United States, 495 U.S. 411
(1990), where the Supreme Court interpreted the VWPA and
reversed an order that required the defendant to pay restitution
for counts other than the counts of conviction. The Court held
that “the language and structure of the Act make plain Con-
gress’ intent to authorize an award of restitution only for the
loss caused by the specific conduct that is the basis of the
offense of conviction.” Id. at 420. But that decision is of no
avail to Letantia because, after Hughey was decided, Congress
amended the VWPA by expanding the definition of “victim,”
in part to overrule that decision.12
  12
     Letantia’s reliance on the Seventh Circuit’s decision in United States
v. Kane, 944 F.2d 1406 (7th Cir. 1991), is similarly misplaced because the
acts in that case occurred well before the effective date of this amendment
to the VWPA. See United States v. Rutgard, 116 F.3d 1270, 1294 (9th Cir.
1997).
13284                 UNITED STATES v. BUSSELL
   [11] Section 3663(a)(2) of the VWPA now provides that
“[f]or purposes of restitution, a victim of an offense that
involves as an element a scheme, a conspiracy, or a pattern of
criminal activity means any person directly harmed by the
defendant’s criminal conduct in the course of the scheme,
conspiracy, or pattern.” 18 U.S.C. § 3663(a)(2) (emphasis
added). As we have explained, “[u]nder the amended statute,
when someone is convicted of a crime that includes a scheme,
conspiracy, or pattern of criminal activity as an element of the
offense, the court can order restitution for losses resulting
from any conduct that was part of the scheme, conspiracy, or
pattern of criminal activity. For instance, if someone is con-
victed of a conspiracy, the court can order restitution for dam-
age resulting from any conduct that was part of the conspiracy
and not just from specific conduct that met the overt act
requirement of the conspiracy conviction.” United States v.
Reed, 80 F.3d 1419, 1423 (9th Cir. 1996).

   [12] Accordingly, because Letantia was convicted of a
crime that included a conspiracy “as an element of the
offense,” the district court did not err in considering all of the
concealed assets for purposes of determining the actual loss
to the bankruptcy creditors.13

                                    C

   [13] Letantia next contends that the district court erred by
ordering any restitution because the IRS was the only creditor
that would have received funds from the two concealed bank
accounts with a purported net value of $85,000.00, and the
IRS had since collected the full amount of the debt it was
owed from forfeiture proceedings. We find this argument
  13
    Because we conclude that the district court did not err in considering
concealed assets other than the two bank accounts, we reject Letantia’s
argument that the amount of restitution should not exceed $85,000.00, the
purported net value of those bank accounts to the creditors after deducting
taxes, administrative expenses, and various exemptions. See supra note 5.
                      UNITED STATES v. BUSSELL                      13285
without merit. For one thing, because this case involved con-
spiracy, the district court was not limited under the VWPA to
considering only the value of the two concealed bank
accounts, as discussed above. Moreover, the record estab-
lishes that at the time of Letantia’s sentencing, she was still
contesting the IRS’s right to maintain possession of these col-
lected proceeds in U.S. Tax Court proceedings. Because the
IRS’s right to these funds was still subject to litigation at the
time of sentencing, Letantia’s argument that the district court
erred in ordering any restitution fails.14

                                    D

   In sum, we are not persuaded that the district court clearly
erred in finding that, had Letantia acted lawfully, the value of
the assets exceeded the debts to be discharged and therefore
the actual loss to the creditors equaled the amount of debt
actually discharged in the bankruptcy.15
  14
      We are equally unpersuaded, however, by the government’s argument
that Letantia is entitled to no credit toward restitution for the forfeited
assets when the dispute is resolved. Most importantly, the district court’s
restitution order expressly provides that “[a]ny compensation that a victim
receives from other sources, including forfeited funds and funds resulting
from foreclosure on any relevant IRS liens, shall be counted toward satis-
faction of the amount owed in restitution.” (emphasis added.) And the
government failed to cross appeal that restitution order. Moreover, the
government’s reliance on United States v. Bright, 353 F.3d 1114 (9th Cir.
2004), for the contrary proposition is misplaced, as that case involved the
Mandatory Victim and Witness Protection Act of 1996, which the govern-
ment recognizes is inapplicable in this case. See United States v. Doe, 374
F.3d 851, 856 (9th Cir. 2004). The government cites no other authority in
opposition.
   15
      Letantia requested that we take judicial notices of the Criminal Min-
utes, Tentative Ruling on Sentencing, and Judgment and Probation Order
in the court proceedings of co-conspirator Beaudry. We grant the request
for judicial notice. See Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.
1995). We, however, reject Letantia’s related argument that the district
court erred in not ordering co-conspirator Beaudry to pay restitution pur-
suant to the Mandatory Victim and Restitution Act, 18 U.S.C. § 3663A,
since that section does not apply to Title 26 offenses, which were the sole
offenses to which Beaudry pleaded guilty. See 18 U.S.C. § 3663A(a)(1),
(c)(1).
13286                 UNITED STATES v. BUSSELL
                                   IV

   We next consider Letantia’s argument that the district court
erred by awarding prosecution costs in the amount of
$55,626.09.

   In count 12 of the indictment, Letantia was charged with
willfully attempting to evade the payment of income tax for
the tax years 1983, 1984, 1986, and 1987, in violation of 26
U.S.C. § 7201.16 Initially, the government requested prosecu-
tion costs in the amount of $62,614.37, pursuant to 26 U.S.C.
§ 7201. The district court declined to allocate costs among
counts, opting instead to assess them in their entirety. In Bus-
sell I, we vacated and remanded the order for prosecution
costs, explaining that “the government cannot assess against
a defendant costs associated exclusively with the counts on
which he was acquitted.” 414 F.3d at 1061 (emphasis added).
On remand, the district court found that certain costs were
associated exclusively with counts on which Letantia was
acquitted, or not shown to be necessary for a conviction on
count 12. Ordering Letantia to pay costs of prosecution in the
amount of $55,626.09, the district court expressly excluded
certain costs associated with (1) the grand jury transcripts, (2)
pretrial and post-trial transcripts, (3) and several witnesses.

   [14] In this appeal, Letantia again challenges the district
court’s factual finding that the remaining costs were not rea-
sonable and necessary for the prosecution of count 12. We are
unpersuaded by Letantia’s argument. We have not adopted a
“reasonable and necessary” standard upon which Letantia
relies for the purposes of reviewing prosecution costs assessed
  16
    Section 7201 provides that “[a]ny person who willfully attempts in
any manner to evade or defeat any tax imposed by this title or the payment
thereof shall, in addition to other penalties provided by law, be guilty of
a felony and, upon conviction thereof, shall be fined not more than
$100,000 ($500,000 in the case of a corporation), or imprisoned not more
than 5 years, or both, together with the costs of prosecution.” 26 U.S.C.
§ 7201 (emphasis added).
                   UNITED STATES v. BUSSELL                13287
against a defendant. Rather, in United States v. Fowler, 794
F.2d 1446 (9th Cir. 1986), we held that the government can-
not assess costs “associated exclusively with the unsuccessful
prosecution of [a co-defendant] or his acquittal on [other
counts].” Id. at 1450 (emphasis in original). We followed that
approach in Bussell I. 414 F.3d at 106. The district court
found on remand that the costs assessed against Letantia were
not associated exclusively with the counts in which she was
acquitted. Because Letantia presents us with no persuasive
evidence to dispute the district court’s finding, we affirm the
district court’s order of prosecution costs.

                               V

   We have one final issue to consider. Pursuant to Fed. R.
Crim. P. 38, the district court stayed the 2002 order that
Letantia pay a fine, restitution, and prosecution costs, on the
condition that two trust deeds be recorded as security against
property owned by L.T.K. Irrevocable Trust. In Bussell I, we
vacated the district court’s 2002 order. 414 F.3d at 1061. On
remand, Letantia requested that the district court direct the
court clerk to reconvey the trust deeds. The district court
deferred consideration of the application for reconveyance of
the trust deeds. Subsequently, based on its decision to enter a
new order imposing restitution, prosecution costs, and a crim-
inal fine on remand, the district court denied the application.
Letantia now argues that the district court erred by denying
such application for reconveyance.

   Trust deeds are generally creatures of state law, and, in Cal-
ifornia, they operate as a conveyance of real property to
secure payment of debt. See, e.g., Domarad v. Fisher &
Burke, Inc., 270 Cal. App. 2d 543, 553-54 (1969). In this
case, the trust deeds expressly provided that such deeds were
being conveyed as security under Fed. R. Crim. P. 38 for the
criminal fine, costs of prosecution, and restitution judgment
entered against Letantia in 2002. Pursuant to Cal. Civ. Code
§ 2941(b)(1), “after the obligation secured by any deed of
13288              UNITED STATES v. BUSSELL
trust has been satisfied, the beneficiary or the assignee of the
beneficiary shall execute and deliver to the trustee the original
note, deed of trust, request for a full reconveyance, and other
documents as may be necessary to reconvey, or cause to be
reconveyed, the deed of trust.”

   [15] We are therefore persuaded that the trust deeds in this
case should have been reconveyed to the trustee of the L.T.K.
Irrevocable Trust (not Bussell) upon the vacatur of the 2002
order for prosecution costs and restitution. The government
offers no authority in opposition, and its arguments to the
contrary are ultimately unavailing. We note, however, that the
district court’s post-remand order for restitution and prosecu-
tion costs survives the challenges Letantia launches in this
appeal and, pursuant to Fed. R. Crim. P. 38(e)(2), the district
court “may issue any order reasonably necessary to ensure
compliance with a restitution order or a notice order after dis-
position of an appeal, including . . . (C) an order requiring the
defendant to deposit all or part of any monetary restitution
into the district court’s registry; or (D) an order requiring the
defendant to post a bond.” Accordingly, we must reverse the
district court’s denial of Letantia’s application for reconvey-
ance of the trust deeds that attached to the now vacated 2002
order for restitution and prosecution costs, and remand for
appropriate proceedings.

                               VI

   For the foregoing reasons, we affirm Letantia’s sentence
and the order for restitution and prosecution costs. We
reverse, however, the district court’s denial of the application
for reconveyance of the trust deeds.

 AFFIRMED IN PART; REVERSED IN PART; and
REMANDED.